              Case 2:18-cv-00262-TSZ Document 95 Filed 04/24/20 Page 1 of 1



 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
          DEVITTA BRISCOE, individually, and
 7        as executor of the Estate of Che Andre
          Taylor; et al.,
 8
                                     Plaintiffs,              C18-262 TSZ
 9
                  v.                                          MINUTE ORDER
10
          CITY OF SEATTLE; et al.
11
                                     Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14        (1)   The Court will consider Plaintiffs’ late-filed Response, docket no. 92, and
   the Valdez Declaration, docket no. 93, to Defendants’ Motion to Exclude Opinions of
15 Gregory Gilbertson, docket no. 86. Defendants may file a supplemental reply brief by
   April 30, 2020, addressing the motion to exclude Gilbertson’s opinions. Defendants’
16 motion, docket no. 86, is RENOTED to May 1, 2020.

17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 23rd day of April, 2020.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
                                                          Deputy Clerk
22

23

     MINUTE ORDER - 1
